UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from Commission file number: 000-53515 TOMBSTONE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 333-138184 51-0541963 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 10001Woodloch Forest Drive, Suite 325, The Woodlands, TX 77380 (Address of Principal Executive Offices) (Zip Code) 281-825-5000 Registrant’s telephone number, including area code 5830 Highlands Drive, Longmont, CO 80503 (Former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 for Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X] Indicate the number of share outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of November 15, 2010, there were 33,878,000 shares of the registrant's common stock issued and outstanding. PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Balance Sheets - September 30, 2010 and December 31, 2009 3 Condensed Statement of Operations - Nine and ThreemonthsendedSeptember 30,2010 and 2009 and from January 1, 2009 (Inception of Development Stage) through September 30, 2010 4 Condensed Statementof Cash Flows – Nine months ended September 30, 2010 and 2009 and from January 1, 2009 (Inception of Development Stage) through September 30, 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1.A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4.Removed and Reserved 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 PART I ITEM 1. FINANCIAL STATEMENTS: TOMBSTONE TECHNOLOGIES, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS September 30, (Unaudited) December 31, (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivables - - Prepaid expenses - - Other - - Total current assets Property, plant and equipment, net oaccumulated - Intangible assets, net - Other - - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Other current liabilities - Convertible promissory note - Discount on convertible promissory note - ) Current portion of capital lease obligation - Total current liabilities Long term debt net of current portion - - Total liabilities Commitments and contingencies Shareholders' equity (deficit) Preferred stock, 1,000,000 shares authorized Class A Convertible Preferred, 125,000 shares designated - - Class B Convertible Preferred, 125,000 shares designated - - Common stock, no par value, 100,000,000 shares authorized, 4,878,000 and 3,878,000 shares issued and outstanding, Respectively Additional paid in capital Accumulated deficit ) ) Loss accumulated during the development stage )) ) Total shareholders' equity (deficit) ) ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- TOMBSTONE TECHNOLOGIES, INC. (A Development Stage Company) CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, January 1, 2009 (Inception of DevelopmentStage through September 30, Stage) through Sales $
